Citation Nr: 0005209	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-20 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral leg 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left shoulder 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for pes planus, 
bilateral.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In a November 1983 rating decision, the RO denied 
entitlement to service connection for a bilateral leg 
disorder, low back disorder, left shoulder disorder, and pes 
planus, bilateral.  

2.  The evidence received since the RO's November 1983 
decision denying entitlement to service connection for pes 
planus is either duplicative, or cumulative of evidence 
previously of record.

3.  The evidence received since the RO's November 1983 
decision is so significant, with regard to the issues of 
entitlement to service connection for bilateral leg, low 
back, and left shoulder disabilities, that it must be 
considered in order to fairly decide the merits of the case.

4.  There is no competent evidence of a nexus between any 
current bilateral leg, low back, or left shoulder disability 
and a disease or injury in service.


CONCLUSIONS OF LAW

1.  The RO's November 1983 decision denying service 
connection for bilateral leg disorder, low back disorder, 
left shoulder disorder, and pes planus is final.  38 U.S.C.A. 
§ 7105 (West 1991); 20 C.F.R. §§ 20.302, 20.1103 (1999).

2.  Evidence received since the RO denied entitlement to 
service connection for pes planus is not new and material and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  Evidence received since the RO denied entitlement to 
service connection for bilateral leg, low back, and left 
shoulder disorders, is new and material and the claims are 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  The claims for service connection for bilateral leg, low 
back, and left shoulder disability are not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence of record at the time of the RO's November 1983 
decision was as follows:

The veteran's service medical records show that on the 
examination for entrance into service, in June 1979, he was 
noted to have pes planus, second degree, asymptomatic, not 
considered disabling.  The records show that the veteran was 
seen with complaints of aching feet in March 1981.  There was 
no discoloration or swelling noted.  There was a decreased 
arch noted, bilaterally.  Also in March 1981, the veteran 
complained of pain radiating down his legs.  There was no 
diagnosis provided.  The veteran was issued arch supports.

The veteran was seen on several occasions with complaints of 
low back pain.  Good range of motion was noted.  The 
diagnosis was chronic low back pain and lumbosacral strain.  
The veteran reported a history of left shoulder subluxation 
times one.  On examination, there was full range of motion.  
Strength was within normal limits.  There was no 
apprehension, no palpation for tenderness and no apparent 
ligament laxity.  

In its November 1983 decision the RO determined that service 
connection for a foot condition was not warranted because 
bilateral pes planus had pre-existed service and not been 
aggravated therein.  It denied entitlement to service 
connection for back pain, on the grounds that back pain was 
not a ratable entity, and it denied service connection for a 
disability of the back, legs,  and left shoulder on the 
grounds that the evidence did not show evidence of these 
disabilities.

Evidence submitted since the November 1983 decision is as 
follows:

VA outpatient treatment records dated from March to April 
1997 show that in April 1997 the veteran was seen with a 
complaint of pain in both ankles, knees, left shoulder, and 
left side of back since service.  No pertinent diagnosis was 
reported.

VA outpatient treatment records dated from May 1997 to 
February 1998 primarily show treatment for disabilities 
currently not at issue.  However, in August 1997, the veteran 
was seen with complaints of pain in his shoulder, back, and 
bottom of his feet.  In December 1997, the veteran was seen 
with complaints of pain in his forefeet for sixteen years, 
with prolonged standing and walking.  The assessments were 
Achilles tendonitis, hammertoes, and hallux valgus.  X-rays 
showed hallux valgus.  In January 1998, the veteran reported 
a three to four year history of diffuse pains in the back, 
shoulder, ankles, feet, and patellae.  The impression was 
disseminated "c. immitis."

Copies of the veteran's previously considered service medical 
records were also received.



Pertinent Law and Regulations 

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991); 
Stanton v. Brown, 5 Vet. App. 563, 566 (1993).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.  

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996). 
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 94-
304 (U.S. Vet. App. March 24, 1999).  "Moreover, once the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc) the 
Court held that the decision of the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.  Second, if new 
and material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Veterans are presumed to be in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Error

In his substantive appeal the veteran alleged that there was 
unspecified error in the original rating decision which 
denied entitlement to service connection for the claimed 
disabilities.  A decision that involves clear and 
unmistakable error does not become final, and the record is 
treated as if the corrected decision had been made at the 
time of the erroneous decision.  38 C.F.R. § 3.105(a) (1999)

The Court has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established:

(1) ...the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e. more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied, (2) the error 
must be "undebatable" and of the sort 
"which had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE [clear 
and unmistakable error] must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).  In Caffrey v. 
Brown, 6 Vet. App. 377 (1994), the majority of the court held 
that failure on the part of VA to comply with its duty to 
assist veterans with the development of their claims could 
never constitute clear and unmistakable error.  The Court 
reached this conclusion on the basis that such a failure 
creates only an incomplete record, not one which is 
inaccurate.  Caffrey, 6 Vet. App. at 383.

More recently, the United States Court of Appeals for the 
Federal Circuit has held that in order to be CUE, the error 
must be of a type that is outcome determinative.  Glover v. 
West, 185 F.3d 1328 (Fed. Cir. 1999).

As an initial step a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
In this case the veteran has merely made a general assertion 
that there was error, without specifying the error.  In the 
absence of any specificity, he has not reasonably raised a 
valid claim of CUE and there is no obligation on the part of 
the Board to adjudicate such a claim.  Id at 45.

Bilateral Leg Disorder, Low Back Disorder, and Left Shoulder 
Disorder

New and Material Evidence

The evidence obtained since the last final disallowance 
includes copies of service medical records.  This evidence is 
duplicative of evidence previously of record.  VA outpatient 
treatment reports show treatment, for conditions not 
currently at issue.  This evidence is not probative.  These 
records do not relate to any basis for the prior denial of 
benefits.  As such these records are not so significant that 
they must be considered in order to fairly adjudicate the 
veteran's claim.  

However, the evidence submitted since the November 1983 
disallowance includes additional post-service medical 
evidence.  These records constitute the initial post service 
evidence of the claimed disabilities, and they also document 
the veteran's reports of a continuity of symptomatology.  
Board concludes that this evidence is so significant that it 
must be considered in order to fairly adjudicate the claims.  
Therefore, new and material evidence has been submitted to 
reopen the claims for service connection for bilateral leg, 
low back, and left shoulder disorders.

Well-Grounded Claims

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

While the veteran has reported a continuity of symptomatology 
with regard to the claimed disabilities, and the diagnosis of 
"c. immitis" arguably provides a current diagnosis.  However, 
competent evidence of a nexus between the veteran's reported 
continuity of symptomatology and any current diagnosis.  
Consequently, because the veteran is not shown to have any 
medical expertise, and because competent medical evidence 
relating his current conditions to either an in-service 
injury or to continuous symptomatology is required, his 
claims are not well grounded under 38 C.F.R. § 3.303(b).  See 
Hodges v. West, No. 98-1275 (U.S. Vet. App. January 12, 
2000); Voerth v. West, 13 Vet. App. 117, 120 (1999).


Pes Planus, Bilateral

The evidence submitted since the November 1983 rating 
decision, except for the previously considered service 
medical records, makes no mention of pes planus.  Thus the 
evidence is duplicative, in the case of the service medical 
records, or is not relevant, in the case of all of the other 
evidence received since the 1983 rating decision.  The Board 
must, accordingly, conclude that the evidence received since 
the November 1983 rating decision is not new and material, 
and the claim is not reopened. 


ORDER

New and material evidence having been submitted, the claims 
for service connection for bilateral leg, low back and left 
shoulder disorders are reopened. 

Service connection for bilateral leg, low back and left 
shoulder disorders is denied.

New and material evidence having not been submitted, the 
claim for service connection for pes planus, bilateral is not 
reopened.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

